r   rolf!‘ r pTh


                                                                                        12/15/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0005


                                       PR 20-0005                        FILED
                                                                        OEC 1 5 2020
                                                                      Bowen Greenwood
IN RE THE MOTION OF MARK D.PERISON                                  Clerk of Supreme Court

FOR ADMISSION TO THE BAR OF THE STATE                                  Trilbrita"
OF MONTANA



      Mark D.Perison has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Perison has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Mark D. Perison may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                    LL\-
      DATED this /6— day of December, 2020.
e )-1        -"“4%
             )   ,



        J1°"
         Justices 7
                  °
                  ,4